UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Check the appropriate box: [X]Preliminary Proxy Statement []Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Under Rule 14a-12 ROYALE ENERGY, INC. (Name of Registrant as Specified in its Charter) Filed on Behalf of the Board of Directors (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Royale Energy, Inc. DATE:June 28, 2013 TIME: 10:00 a.m. Pacific Daylight Time PLACE:Royale Energy, Inc. 7676 Hazard Center Drive, Suite 1500 San Diego, California 92108 Matters to be Voted on: 1.Elect directors to serve for the ensuing year; 2.Approve, in a nonbinding advisory vote, the compensation of the Company’s named executive officers; 3. Determine, in a nonbinding advisory vote, the frequency of the non-binding resolution to approve the compensation of our named executive officers every year, every two years or every three years; 4. Amend the Company’s Articles of Incorporation to increase the authorized shares of the Company’s capital stock from 30,000,000 to 60,000,000 shares, including 50,000,000 common shares and 10,000,000 preferred shares; 5. Approve the issuance of shares of common stock in excess of 20% of the outstanding shares in connection with(x) conversionsof convertible notes due December 31, 2014, and (y) to the extent Proposal 6 is approved, exercises of warrants issued pursuant to the October 28, 2012, Securities Purchase Agreement; 6. Approve any future adjustments of the exercise prices for the Series E warrants that were issued in accordance with the terms of such warrants that were issued pursuant to the October 28, 2012, Securities Purchase Agreement, to the extent that Proposal 5 is approved; and 7.Transact such other business as may properly come before the meeting and any adjournment thereof. Who May Attend and Vote at the Meeting Shareholders of record at the close of business on May 6, 2013, and valid proxy holders may attend and vote at the meeting.If your shares are registered in the name of a brokerage firm or trustee and you plan to attend the meeting, please obtain from the firm or trustee a letter or other evidence of your beneficial ownership of those shares to facilitate your admittance to the meeting. Important Notice Regarding the Availability of Proxy Materials for the 2013 Annual Shareholders’ Meeting: We are mailing to our shareholders a Notice of Internet Availability of Proxy Materials (“Notice”) over the Internet, rather than mailing a full paper set of the materials. The Notice contains instructions on how to access our proxy materials on the Internet, as well as instructions on obtaining a paper copy of the proxy materials. If you request a written copy of the proxy materials, we will mail it to you within 3 days of receiving your request by Internet, email, mail or telephone.This process is more environmentally friendly and reduces our costs to print and distribute these materials. The proxy statement and annual report to shareholders are available at: http://www.royl.com/2013 Proxy.htm By Order of the Board of Directors, Donald H. Hosmer Co-President and Co-CEO Date: May 14, 2013 PROXY STATEMENT Royale Energy’s board of directors solicits your proxy, using the enclosed proxy card, for use at the annual meeting of shareholders to be held June 28, 2013, and at any adjournment thereof. This proxy statement has information about the annual meeting and was prepared by Royale Energy’s management for the board of directors. Your vote at the annual meeting is important to us. Please vote your shares of common stock by completing the enclosed proxy card and returning it to us in the enclosed envelope. GENERAL INFORMATION The only items of business which management intends to present at the meeting are listed in the preceding Notice of Annual Meeting of Shareholders and are explained in more detail on the following pages.By returning your signed proxy, you authorize management to vote your shares as you indicate on these items of business and to vote your shares in accordance with management’s best judgment in response to proposals initiated by others at the meeting. 1)Changing or Revoking Your Proxy Vote You may revoke your signed proxy at any time before it is exercised at the annual meeting.You may do this by advising Royale Energy’s secretary in writing of your desire to revoke your proxy, or by submitting a duly executed proxy bearing a later date. We will honor the proxy card with the latest date.You may also revoke your proxy by attending the annual meeting and indicating that you wish to vote in person. 2)Who may Vote Each shareholder of record at the close of business on May 6, 2013, is entitled, for each share then held, to one vote on each proposal or item that comes before the annual meeting, except that under certain circumstances shareholders may be entitled to cumulate their votes in voting for directors. (See Proposal 1: Election of Directors.)OnMarch 31, 2013, Royale Energy had outstanding 13,045,465 shares of common stock and 52,784 shares of Series AA convertible preferred stock entitled to vote at the meeting. 3)How do I Vote? You may vote VIA INTERNET at www.voteproxy.com. You may voteBY MAIL, completing an mailing in a paper proxy card, as outlined in the Notice of Internet Availability of Proxy Materials. Although we encourage you to complete and return your proxy to ensure that your vote is counted, you can attend the annual meeting and vote your shares in person. 5)Vote Required The affirmative vote of a plurality of the shares of our common stock represented in person or by proxy at the meeting is necessary for the election of directors (Proposal No. 1). The affirmative vote of a majority of all outstanding shares of stock, including a majority of all outstanding shares of common stock, is required to amend the articles of incorporation to increase the number of authorized common shares (Proposal No. 4). For all other proposals described in this proxy statement, the affirmative vote of the majority of shares present in person or represented by proxy at the annual meeting and entitled to vote at the meeting is required for approval. With respect to the proposal regarding the frequency of future advisory votes on named executive officer compensation (Proposal No. 3), if none of the three frequency options receives the required vote, we will consider the frequency option (one year, two years or three years) receiving the highest number of votes to be the frequency that has been recommended by stockholders. However, as described in more detail in Proposal 3, because this proposal is advisory and non-binding, the board of directors may decide that it is in the best interest of our 1 stockholders and our company to hold future advisory votes on named executive officer compensation more or less frequently. 5)How Your Votes are Counted We will hold the annual meeting on June 28, 2013, if holders of a majority of the shares of common stock entitled to vote either sign and return their proxy cards or attend the meeting. If you sign and return your proxy card, your shares will be counted to determine whether we have a quorum even if you abstain or fail to vote on any of the matters listed on the proxy card. The shares represented by the proxies solicited by the board of directors of the Company will be voted in accordance with your directions as marked on your proxy ballot, but if you give no directions, such shares will be voted (i)FORthe election as directors of the nominees of the board of directors named below; (ii)FORthe resolution regarding the non-binding advisory vote of the compensation of the Company’s named executive officers; (iii) “3 YEARS” on the resolution regarding the frequency of the non-binding vote on the compensation of the Company’s named executive officers; (iv) FOR the increase of the authorized shares of capital stock from 30,000,000 to 60,000,000; (v) FOR the approval of the issuance of shares of common stock in excess of 20% of the outstanding shares in connection with(x) conversionsofconvertible notes due December 31, 2014, and (y) to the extent that Proposal 6 is approved, exercises of warrants issued pursuant to the October 28, 2012, Securities Purchase Agreement; (vi) FOR the approval of any future adjustments of the exercise prices for the series E warrants that were issued pursuant to the October 28,2012, Securities Purchase Agreement, to the extent that Proposal 5 is approved; and (vi) in the discretion of Donald H. Hosmer and Stephen M. Hosmer (the proxies named on the proxy ballot) on any other proposals to properly come before the annual meeting or any adjournment(s) thereof. 6)Broker Votes If, like most shareholders, your shares are held in a brokerage account or by another nominee, you are considered the “beneficial owner” of shares held in “street name,” and these proxy materials are being forwarded to you by your broker or nominee (the “record holder”) along with a voting instruction card.As the beneficial owner, you have the right to direct your record holder how to vote your shares, and the record holder is required to vote your shares in accordance with your instructions.Your broker is allowed to vote your shares only on certain “routine” proposals or if you provide your broker with instructions on how to vote.Brokers are prohibited from voting uninstructed shares on “non-routine” proposals, including proposals for elections of directors and on executive compensation related matters.If you do not give your broker or nominee specific instructions, your shares may not be voted on those matters and will not be considered as present and entitled to vote with respect to those matters.It is, therefore, important that you send in your proxy with instructions on how to vote your shares (or that you attend the meeting in person), to make sure that we have a quorum present and voting at the shareholders’ meeting. As the beneficial owner of shares, you are invited to attend the Annual Meeting. Please note, however, that if you are a beneficial owner whose shares are held in street name, you may not vote your shares in person at the meeting unless you obtain a “legal proxy” from the record holder that holds your shares.To vote shares held in street name in person at the annual meeting, you should contact your broker before the annual meeting to obtain a proxy form in your name. ABSTAINING IS THE SAME AS VOTING “NO” If you mark “Abstain” with respect to any proposal on your proxy ballot, your shares will be counted in the number of votes cast.However, a vote to “Abstain” has the same effect as voting “No.” Management requests that you vote either “For” or “Against” on each proposal to come before the meeting. This proxy statement and the accompanying proxy form will be first distributed on or about May 14, 2013, to shareholders entitled to vote at the meeting. 2 ITEMS OF BUSINESS PROPOSAL 1:ELECTION OF DIRECTORS Seven directors will be elected to serve on our board of directors until the next annual meeting of shareholders or until their successors are elected and qualified. a) The Director Nomination Process All of the nominees for our board of directors were approved unanimously by the three independent directors who serve on the nominations committee.All seven nominees are current board members who are standing for re-election. b)Voting The seven nominees receiving the highest number of votes will be elected.Signed proxies received will be voted for the election of the nominees listed in this proxy statement, all of whom have agreed to serve if elected.Should any of the nominees become unavailable at the time of the meeting to accept nomination or election as a director, the proxy holders named in the enclosed proxy will vote for substitute nominees at their discretion.Votes withheld for a nominee will not be counted. c) Cumulative Voting Cumulative voting allows a shareholder to cast for any one or more candidates a number of votes greater than their number of shares. For cumulative voting to be in effect, at least one shareholder must give notice of their intent to cumulate votes prior to the commencement of voting.If any shareholder has given notice of the intent to cumulate votes, then each shareholder has the right to give one candidate a number of votes equal to the number of directors to be electedmultiplied by the number of shares held by the shareholder, or distributing such number of votes among as many candidates as the shareholder sees fit. For example, if you have 100 shares and there are seven seats to be filled on the board, you will have 700 votes. If any shareholder gives notice of intent to cumulate votes, you could cast all your votes for one nominee or distribute your votes among as many nominees as you would like. d)Qualifications of Directors Royale Energy has not established specific, minimum qualifications for recommended nominees or specific qualities or skills for our directors to possess. We have used a subjective process for identifying nominees for director based on the judgment of our board of our current needs. We have never received any nominations from shareholders for new members of the board of directors, but the board would be willing to consider outside nominations if any are received in the future. In selecting the 2013 nominees for director, the nominations committee sought candidates who possess the highest personal and professional ethics, integrity and values, and are committed to representing the long-term interests of our stockholders. In addition to reviewing a candidate’s background and accomplishments, the committee reviewed candidates for director in the context of the current composition of the board and the evolving needs of our businesses.A majority of our directors meet the standards of independence promulgated by the NASDAQ Stock Market and the SEC. As required by the nominations committee charter, the committee selects individuals as nominees for their character, judgment, ethics, integrity, business experience, and acumen, and the committee also seeks to ensure that the board reflects a range of talents, ages, skills, diversity, and expertise, particularly in the areas of accounting and finance sufficient to provide sound and prudent guidance with respect to the Company’s operations and interests. The board seeks to maintain a diverse membership, but it does not have a separate policy on diversity. The board also requires that its members be able to dedicate the time and resources necessary to ensure the diligent performance of their duties on the Company’s behalf, including attending board and applicable committee meetings. The following are some of the key qualifications and skills the committee considered in evaluating the director nominees. The individual biographies beginning on page 4 provide additional information about each nominee’s specific experiences, qualifications and skills. 3 Significant management experience.We believe that directors with experience in management, including management of private, public, or non-profit corporations provide the Company with valuable insights. These individuals have a demonstrated record of leadership qualities and a practical understanding of organizations, processes, strategy, risk management, and the methods to drive change and growth. Through their service as top leaders at other organizations, they also have access to important sources of market intelligence, analysis, and relationships that benefit the Company. Financial reporting experience.We believe that an understanding of finance and financial reporting processes is important for our directors. The Company measures its operating and strategic performance by reference to financial targets. In addition, accurate financial reporting and robust auditing are critical to the Company’s success. Our nominees include a director who qualifies as an audit committee financial expert, and we expect all of our directors to be financially knowledgeable. Industry experience.We seek to have directors with experience as executives, directors, or other leadership positions in the energy industry. These directors have valuable perspective on energy industry business cycles and other issues specific to the Company’s business. Government experience.We seek directors with governmental experience because the energy industry is heavily regulated and is directly affected by actions and decisions of federal, state, local, and other governmental agencies. The Company recognizes the importance of working constructively with governments, and directors with government experience offer valuable insight in this regard. e)Board Leadership and Risk Oversight We have separated the functions of chairman of the board (Harry E. Hosmer) and chief executive officers (Donald H. Hosmer and Stephen M. Hosmer).Harry E. Hosmer is the father of Donald H. and Stephen M. Hosmer, and he performs consulting services for the Company, but he is not an employee.Four of our seven director nominees are independent directors. The board of directors is responsible for oversight of our risk management policies and procedures. We are exposed to a number of risks including financial risks, strategic and operational risks, and risks relating to regulatory and legal compliance. Our financial condition, results of operations, and capital resources are highly dependent upon the prevailing market prices of, and demand for, crude oil and natural gas, which are beyond our control. The board of directors reviews our business and financial plans, which includes evaluating the objectives of, and risks associated with, these plans. In addition, the audit committee reviews and discusses with management our major financial risks and the steps management has taken to monitor and control these risks, including our internal control over financial reporting. Our compensation committee strives to structure executive compensation to align the interests of our executive officers with the long-term interests of our shareholders and thus provides incentives to our executives to manage risks appropriately. f) Nominees for the Board of Directors Proxies solicited by the board of directors will be voted in favor of each nominee unless shareholders specify otherwise in their proxies.The following pages describe the nominees for director, including their principal occupations for the past five years, certain other directorships, age, and length of service as director of Royale Energy.Membership on board committees, attendance at board and committee meetings, and ownership of stock in Royale Energy are indicated in separate sections following the individual resumes of the nominees. Each nominee has agreed to be named in this proxy statement and to serve as a director if elected.The ages listed are as of May 1, 2013. 4 Nominees for Director Name Age First Became Director or Executive Officer Positions Held Harry E. Hosmer 82 Chairman of the Board Donald H. Hosmer 59 Co-President, Co-Chief Executive Officer and Director Stephen M. Hosmer 46 Co-President, Co-Chief Executive Officer, Chief Financial Officer, Secretary, and Director Oscar A. Hildebrandt (1) (2) (3) 77 Director George M. Watters (1) (2) 93 Director Gary Grinsfelder (1), (3) 64 Director Tony Hall (2) (3) 71 Director (1)Member of the audit committee. (2)Member of the compensation committee. (3)Member of the nominations committee. The board has determined that directors Gary Grinsfelder, Tony Hall, Oscar Hildebrandt, and George M. Watters qualify as independent directors under NASDAQ rules. g) Nominee Profiles The following summarizes the business experience of each director and executive officer for the past five years. Harry E. Hosmer – Chairman of the Board Harry E. Hosmer has served as chairman since Royale Energy began in 1986, and from inception in 1986 until June 1995, he also served as president and chief executive officer. Donald H. Hosmer – Co-President, Co-Chief Executive Officer and Director Donald H. Hosmer has served as an executive officer and director of Royale Energy since its inception in 1986.In June 1995 he became president and chief executive officer.In October 2008 he became co-president and co-chief executive officer, with primary responsibility for marketing and investor/shareholder relations for the company.Donald H. Hosmer is the son of Harry E. Hosmer and brother of Stephen M. Hosmer. Stephen M. Hosmer – Co-President, Co-Chief Executive Officer, Chief Financial Officer, Secretary, and Director Stephen M. Hosmer joined Royale Energy as the management information systems manager in May 1988, responsible for developing and maintaining Royale Energy’s computer software.Mr. Hosmer developed programs and software systems used by Royale Energy.From 1991 to 1995, he served as president of Royale Operating Company, Royale Energy’s operating subsidiary.In 1995, he became chief financial officer of Royale Energy.In 1996, he was elected to the board of directors of Royale Energy.In 2003, he was elected executive vice president.In October 2008, he became co-president and co-chief executive officer with primary responsibility for oil and gas exploration operations.Mr. Hosmer served seven years on the board of directors of Youth for Christ, a charitable organization in San Diego, California, and is currently a board member for Venture Expeditions, a 501(c)(3) non-profit organization.Stephen M. Hosmer is the son of Harry E. Hosmer and brother of Donald H. Hosmer.Mr. Hosmer holds a Bachelor of Science degree in Business Administration from Oral Roberts University in Tulsa, Oklahoma, as well as earning his MBA degree via the prestigious President/Key Executive program at Pepperdine University in Malibu, California. 5 Oscar Hildebrandt, D.V.M. – Director Dr. Hildebrandt served as an advisory member of Royale Energy’s board of directors from 1994 to 1995 and became a director in 1995.He serves as chairman of Royale Energy’s audit committee.Dr. Hildebrandt practiced veterinary medicine as President of Medford Veterinary Clinic, Medford, Wisconsin, from 1960 to 1990.Since 1990, Dr. Hildebrandt has engaged independently in veterinary practice consulting services.He has served on the board of directors of Fidelity National Bank - Medford, Wisconsin, and its predecessor bank from 1965 to the present and is past chairman of the board of the Bank.From 1990 to the present he has acted as a financial advisor engaged in private business interests.Dr. Hildebrandt received a Bachelor of Science degree from the University of Wisconsin in 1954 and a Doctor of Veterinary Medicine degree from the University of Minnesota in 1958. Gary Grinsfelder – Director Mr. Grinsfelder is a geologist and manager with 38 years’ experience in oil and gas exploration, exploitation and property evaluation.Currently Mr. Grinsfelder is Vice President – Exploration of LeFrak Energy.Previously he was President of TXCO Resources.He has also served in geologic and management roles for Output Exploration, LLC, Araxas Exploration, Inc., Triad Energy Corporation, Spartan Petroleum Corporation, American Petrofina Company of Texas, Union Oil Company of California and Degolyer and MacNaughton.He received a Bachelor of Science degree in 1972 from Southern Methodist University and has performed graduate studies at the University of Puerto Rico Department of Marine Science and University of Houston Department of Geology. Tony Hall – Director Ambassador Hall served as a member of the United States House of Representatives, representing the people of the Third District of Ohio, for almost twenty-four years, from 1979 to 2002.In 2002 he was appointed U.S. Ambassador to the United Nations Agencies for Food and Agriculture.He served as chief of the U.S. Mission to the U.N. Agencies in Rome – the Work Food Program, Food and Agriculture Organization and International Fund for Agricultural Development.He has been nominatedfor the Nobel Peace Prize on three occasions for his humanitarian and hunger-related work.He received his A. B. degree from DenisonUniversity, Granville, Ohio, in 1964. George M. Watters – Director Mr. Watters has been a Director of Royale Energy, Inc. since 1991. He has many years of senior management experience, including 23 years with Amoco, in all phases of downstream petroleum operations - marketing, refining, trading and commercial development. As CEO, he was instrumental in the conception and development of two successful grass roots refining and marketing projects in Australia and Singapore. His last assignment was Chief Executive of Amoco Shipping and Trading Company, residing in London. Prior to his affiliation with Amoco, he held various senior management positions with the former Standard-Vacuum Oil Company, jointly owned by Exxon and Mobil. He is a graduate of MIT and also attended their Management Program for Senior Executives. During World War II, Mr. Watters served four years as an officer in the U.S. Navy Civil Engineering Corps. g) Board of Directors;Committee Assignments Two meetings and one conference call of the board of directors were held in 2012.No member of the board attended less than 75% of the 2012 meetings. Audit Committee Purpose: To assist the board of directors in carrying out its responsibility as to the independence and competence of the Company’s independent public accountants.The audit committee operates pursuant to an audit committee charter which has been adopted by the board of directors to define the committee’s responsibilities.A copy of the audit committee charter is posted on our website, www.royl.com.The board has determined that Oscar Hildebrandt qualifies as an “audit committee financial expert” as defined in Item 401(e) of Regulation S-K, promulgated by the Securities and Exchange Commission. Number of Meetings Held in 2012:Two 6 Members: Oscar A. Hildebrandt George M. Watters Gary Grinsfelder Attendance:All committee members attended all committee meetings in 2012. Compensation Committee Purpose: To review and make recommendations to the board of directors on setting the salaries of the company’s officers and the compensation to be paid to members of the board of directors who are not employees of the Company. Number of Meetings Held in 2012:One Members: Tony P. Hall Oscar A. Hildebrandt George M. Watters Attendance:All committee members attended the committee meeting in 2012. No Compensation Committee Interlocks None of our executive officers has served on the board of directors or on the compensation committee for any other entity in which any member of our board is an officer in the last fiscal year. Nominations Committee Purpose: To review and make recommendations to the board of directors concerning the nominees proposed for election of directors at the annual meeting of directors. Number of Meetings Held in 2012:One Members: Oscar A. Hildebrandt Gary Grinsfelder Tony Hall Attendance: All committee members attended the committee meeting held in 2012. h)Executive Compensation The following table summarizes the compensation of the chief executive officer, chief financial officer and the two other most highly non-executive employees (the “named executives and employees”) of Royale Energy and its subsidiaries during the past year.No stock options, stock awards or other plan based compensation were made during 2012. Name and Principal Position Year Salary Bonus Stock Awards (1) Option Awards (2) All Other Compensation (3) Total Donald H. Hosmer Co-President and Co-CEO Stephen M. Hosmer Co-President, Co-CEO & CFO 7 Name and Principal Position Year Salary Bonus
